COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-08-248-CV





PARKER COUNTY VETERINARY	APPELLANTS

CLINIC, INC., D/B/A PARKER COUNTY

VETERINARY HOSPITAL, INC., 

PAT JARRETT, INDIVIDUALLY,

AND JARRETT PROPERTIES, LLC



V.



GSBS BATENHORST, INC.	APPELLEE



------------



FROM 
THE 43RD JUDICIAL DISTRICT COURT OF PARKER COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------



Appellants Parker County Veterinary Clinic, Inc., d/b/a Parker County Veterinary Hospital, Inc., Pat Jarrett, Individually, and Jarrett Properties, LLC seek to appeal from the trial court’s May 14, 2008 order granting GSBS Batenhorst, Inc.’s motion to dismiss.

On June 17, 2008, this court informed appellants of its concern that it did not have jurisdiction over the appeal 
because the order complained of did not dispose of all parties in the case, and does not appear to be a final appealable interlocutory order.
(footnote: 2)  Additionally, the trial court confirmed that no severance order has been signed severing appellants’ case against GSBS Batenhorst, Inc. from appellants’ case against the other defendants.  

We directed appellants to submit a response showing grounds for continuing the appeal on or before Friday, June 27, 2008, or the appeal would be dismissed for want of jurisdiction.
(footnote: 3)  
Appellants have failed to file a response as requested.  We dismiss for want of jurisdiction.
(footnote: 4) 



PER CURIAM



PANEL:  CAYCE, C.J.; LIVINGSTON, and DAUPHINOT, JJ.



DELIVERED:  August 7, 2008

FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4.


2:See 
Tex. Civ. Prac. & Rem. Code
 § 51.014 (Vernon 2008).


3:See 
Tex. R. App. P. 
42.3(a).


4:See 
Tex. R. App
. P. 26.1
.